      Case 2:15-cr-00289-ILRL-DMD Document 824 Filed 02/03/21 Page 1 of 1




                       UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF LOUISIANA



UNITED STATES OF AMERICA                              CRIMINAL ACTION

VERSUS                                                NO. 15-289

ANDRE DOMINICK ET AL.                                 SECTION: “B”(3)



                                    ORDER

       IT IS ORDERED that the sentencings for the defendants in the

above-captioned case are hereby scheduled as follows:

  •    Debra Becnel for March 10, 2021 at 9:00 a.m.

  •    Lisa Vaccarella for March 10, 2021 at 2:00 p.m.

  •    Timothy Williams for March 11, 2021 at 9:00 a.m.

  •    Andre Dominick for March 11, 2021 at 2:00 p.m.

       New Orleans, Louisiana this 3rd day of February, 2021




                                    ___________________________________
                                    SENIOR UNITED STATES DISTRICT JUDGE
